PER CURIAM.
The petitioner was held in civil contempt for his failure to produce various documents required in post-judgment discovery in aid of execution. The order committing him to imprisonment for six months stated that he could be released only upon posting a cash bond in the amount of the underlying money judgment. Since such a contempt order must contain a purge provision conditioned only on the production of the documents in question, Eden v. The Bank of New York, 588 So.2d 16 (Fla. 4th DCA 1991), and cases cited, the order under review is therefore fatally defective. Eden.
On this ground, the instant application for habeas corpus is granted and the order below is quashed without prejudice to further appropriate proceedings for civil or criminal contempt, or both.
Habeas corpus granted.